Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated March24, 2017, with respect to the consolidated financial statements included in the Annual Report of Image Sensing Systems, Inc. on Form 10-K for the year ended December31, 2016. We hereby consent to the incorporation by reference of said report in the Registration Statements of Image Sensing Systems, Inc. on Forms S-3 (File No. 333-162810, effective November 18, 2009 and File No. 333-41706, effective July19, 2000) and on Forms S-8 (File No. 333-195923, effective May13, 2014; File No. 333-167496, effective June 14, 2010; File No. 333-165303, effective March8, 2010; File No. 333-152117, effective July3, 2008; File No. 333-142449, effective April30, 2007; File No. 333-82546, effective February11, 2002; File No. 333-86169, effective August30, 1999 and
